      Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 1 of 10




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )

 CENTRE AND NORTHAMPTON COUNTY BOARDS OF ELECTIONS’
 BRIEF IN OPPOSITION TO PLAINTIFFS’ RENEWED MOTION FOR
TEMPORARY RESTRINING ORDER OR PRELIMINARY INJUNCTION

      Plaintiffs seek the extraordinary relief of restraining the certification of Centre

and Northampton Counties’ 2020 General Election results.1 Defendants’ Motions

to Dismiss are pending before this Court, and Plaintiffs’ Renewed Motion for

Temporary Restraining Order or Preliminary Injunction becomes a nullity if those

Motions are granted. However even if this Court denies the pending Motions to

Dismiss, it should still deny Plaintiffs’ Renewed Motion for Temporary Restraining




1
 Plaintiffs request this relief on a Commonwealth-wide basis and in the alternative
as to the results from the defendant Counties.
      Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 2 of 10




Order or Preliminary Injunction.2      Plaintiffs seek injunctive relief that would

disenfranchise more than 80,000 Centre County voters and 171,000 Northampton

County voters, but barely mention Centre County in either their motion papers or

their Amended Complaint. Similarly, the sole allegation related to Northampton

County (completely ignored in the Amended Complaint) is an affidavit from a voter

who claims their mail-in ballot was improperly cancelled for unknown reasons,

without explanation as to how this justifies injunctive relief entering against

Northampton County. This cursory treatment of the claims against Centre and

Northampton Counties results in Plaintiffs failing to demonstrate a reasonable

probability of success on the merits, and their Motion should be denied.

                               LEGAL STANDARD

      The United States Court of Appeals for the Third Circuit has recognized that

“the grant of injunctive relief is an extraordinary remedy, which should be granted

only in limited circumstances.” Instant Air Freight Co. v. C.F. Air Freight. Inc., 882

F.2d 797, 800 (3d Cir.1989) (internal quotations and citation omitted). In order to

obtain a preliminary injunction, the moving party must demonstrate (1) a reasonable


2
 Centre and Northampton Counties join the legal arguments of Secretary Boockvar
and their Co-Defendant County Boards of Elections as to why Plaintiffs’ Motion for
Preliminary Injunction should be denied. Centre and Northampton Counties file
their own opposition due to the failures of Plaintiffs’ allegations in the Amended
Complaint and motion papers that are specific to them, which independently justify
denial of Plaintiffs’ Motion as to Centre and Northampton Counties.

                                          2
       Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 3 of 10




probability of success on the merits; (2) whether the movant will be irreparably

harmed by denying the injunction; (3) whether there will be greater harm to the non-

moving party if the injunction is granted; and, (4) whether granting the injunction is

in the public interest. B.H. ex rel. Hawk v. Easton Area Sch. Dist., 725 F.3d 293, 302

(3d Cir. 2013).

      Although all four factors guide a court’s inquiry, a court will not grant

injunctive relief, “regardless of what the equities seem to require,” unless the movant

successfully demonstrates the first and second factors. Hoxworth v. Blinder,

Robinson & Co., 903 F.2d 186, 197 (3d Cir. 1990) (“[W]e cannot sustain

a preliminary injunction ordered by the district court where either or both of these

prerequisites are absent.”); see also Adams v. Freedom Forge Corp., 204 F.3d 475,

484 (3d Cir. 2000). Therefore the “moving party’s failure to show a likelihood of

success on the merits … must necessarily result in the denial of

a preliminary injunction.” Am. Express Travel Related Servs., Inc. v. Sidamon-

Eristoff, 669 F.3d 359, 366 (3d Cir. 2012) (internal citations omitted). It is equally

true that “if inquiry into the preliminary injunction issue reveals that the case has no

merit and that judicial resources would be wasted were the case to continue, it would

appear salutary to dismiss the action in its entirety.” Kershner v. Mazurkiewicz, 670

F.2d 440, 449 n. 10 (3d Cir. 1982) (referencing Smith v. Vulcan Iron Works, 165

U.S. 518 (1897)).


                                           3
       Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 4 of 10




    INSUFFICIENT FACTUAL ALLEGATIONS RELATING TO CENTRE
                  AND NORTHAMPTON COUNTIES

      Plaintiffs’ Motion and Brief in Support contain incredibly few allegations

specific to Centre and Northampton Counties, none of which demonstrate a violation

of the law.

      The only reference to Centre County in the Motion papers appears on page 10

of Plaintiffs’ Brief in Support, referring to Paragraphs 134-138 of the First Amended

Complaint and making the general allegation as to all Defendant Counties that poll

watchers “were not allowed to observe as ballots were reviewed for sufficiency,

opened, counted, or recorded.” Turning to the First Amended Complaint, only three

paragraphs contain allegations specific to Centre County.

      First, in paragraph 111, Plaintiffs claim that:

      in Centre County, a poll worker observed mail-in ballots being improperly
      spoiled. The workers placed the mail-in ballots returned to the polling place
      by in-person voters in a bag without writing “void” on them or otherwise
      destroying them.

Plaintiffs did not submit an affidavit in support of this claim, 3 the poll worker

remains unidentified, and Plaintiffs have not specified in which of Centre County’s

more than 80 precincts this purportedly occurred. Plaintiffs do not cite case law or

statutory support for the premise that Centre County’s alleged procedure was against


3
 Plaintiffs’ Amended Complaint is verified by James Fitzpatrick, PA EDO Director
for Donald J. Trump for President, Inc., but there is no indication that Mr. Fitzpatrick
personally observed any of the circumstances alleged relating to Centre County.
                                           4
       Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 5 of 10




the law, because no such support exists. Centre County was not required to have

poll workers immediately write “void” or immediately destroy spoiled mail-in

ballots. As alleged by Plaintiffs, what the anonymous poll worker observed was

Centre County workers segregating spoiled mail-in ballots into a bag.

      Second, in Paragraph 114, Plaintiffs claim that:

      in Centre County, a poll worker reported that persons appearing at the polls
      and admitting that they were New Jersey voters, rather than Pennsylvania
      voters, were nonetheless provided provisional ballots on which to vote.

Plaintiffs have not submitted an affidavit in support of this claim, the poll worker

remains unidentified, and Plaintiffs have not specified in which of Centre County’s

more than 80 precincts this purportedly occurred. Plaintiffs allege only that the

unidentified persons of unknown number were provided with provisional ballots.

Plaintiffs do not allege that those provisional ballots were ultimately counted.

Plaintiffs do not cite case law or statutory support for the premise that it was against

the law for Centre County to provide these individuals with provisional ballots,

because no such support exists.

      Third and finally, in Paragraph 135, Plaintiffs claim that

      In Centre County, the central pre-canvassing location was a large ballroom.
      The set-up was such that the poll watchers did not have meaningful access to
      observe the canvassing and tabulation process of mail-in and absentee ballots,
      and in fact, the poll watchers and observers who were present could not
      actually observe the ballots such that they could confirm or object to the
      validity of the ballots.



                                           5
       Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 6 of 10




Plaintiffs have not submitted an affidavit in support of this claim, and the purportedly

aggrieved poll watchers and observers are unidentified. Plaintiffs admit that the poll

watchers had access to the pre-canvassing location.          The claim of a lack of

“meaningful access” preventing the anonymous poll watchers and observers from

“actually observ[ing] the ballots” does not state a violation of the law following the

Pennsylvania Supreme Court’s recent decision finding that no such right exists, In

re Canvassing Observation, No. 30 EAP 2020 (Pa. Nov. 17, 2020).

      As for Northampton County, Plaintiffs included no specific factual allegations

of wrongdoing against it in the Amended Complaint. Plaintiffs include no argument

relating to Northampton County in their Motion and Brief in support. Plaintiffs’ sole

connection to Northampton is an affidavit from Northampton County voter Thomas

Hetak attached to their Motion, in which Mr. Hetak relates that his ballot was

cancelled incorrectly and he wants it to be reinstated. Plaintiffs make no argument

that Northampton County acted wrongfully in relation to Mr. Hetak, and do not

explain how his affidavit merits the entry of injunctive relief against Northampton

County (or any other County).

                               LEGAL ARGUMENT

      The allegations presented by Plaintiffs against Centre and Northampton

Counties are dispositively thin and do not even facially demonstrate violations of the

law. In the case law of the Third Circuit and its District Courts, there are few


                                           6
      Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 7 of 10




examples of parties seeking a temporary restraining order or preliminary injunction

on the basis of pleading deficiencies as profound as those present here, let alone on

Constitutional or civil rights issues.    To the extent that parties have sought

preliminary injunctive relief based on comparably paltry grounds in either

Constitutional or civil rights cases, the courts have typically dismissed on the basis

of a failure to demonstrate a reasonable likelihood of success on the merits, without

reaching issues such as the applicable level of scrutiny.

      For example, in Kershner v. Mazurkiewicz,4 the Third Circuit found no error

in the denial of plaintiff inmates’ motion for a preliminary injunction brought under

the Sixth and Fourteenth Amendments. 670 F.2d at 442. There, plaintiffs asserted

a right to preliminary injunctive relief based upon defendant prison officials for

failing to provide indigent inmates with free legal supplies such as pads, pens,

pencils, photocopying, and postage. However, plaintiffs made “no demonstration in

the complaint or other documents that any prisoner has not been able to perfect and


4
  The case law relating to preliminary injunctive relief in the context of prison
administration directs judges to view such requests with “great caution” and exercise
“judicial restraint.” Riley v. Snyder, 72 F. Supp. 2d 456, 459 (D. Del. 1999). Given
Plaintiffs’ desired injunctive relief – effectively disenfranchising tens of thousands
of Centre County voters – this Court should apply a similar level of caution and
restraint, because “[t]o disenfranchise a single voter is a matter for grave concern.”
Serv. Employees Int'l Union, Local 1 v. Husted, 906 F. Supp. 2d 745, 750 (S.D. Ohio
2012), order clarified, No. 2:06-CV-896, 2012 WL 5497757 (S.D. Ohio Nov. 13,
2012), vacated sub nom. Ne. Ohio Coal. for the Homeless v. Husted, No. 2:06-CV-
00896, 2014 WL 12738004 (S.D. Ohio Feb. 7, 2014).

                                          7
      Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 8 of 10




pursue a legal action” due to the defendants’ policy. Id. at 443. See also Fletcher v.

Little, 5 F. Supp. 3d 655, 662 (D. Del. 2013) (denying plaintiff inmate injunctive

relief for access to prison law library for failure to make sufficient showing); Shah

v. Danberg, 855 F. Supp. 2d 215, 226–27 (D. Del. 2012) (denying injunctive relief

to inmate who provided no evidence to support his claim).

      To the extent that Plaintiffs have suggested that they rely upon claims outside

their court filings, unpled claims which may exist are not appropriate support for an

application for the extraordinary remedy of injunctive relief. Grohs v. Yatauro, 984

F. Supp. 2d 273, 289 (D.N.J. 2013) (denying plaintiff civilly committed resident

injunctive relief based upon unpled claims in Fourteenth Amendment case). In this

case, Plaintiffs have filed no pleadings that state an adequate claim or right to

injunctive relief against Centre or Northampton Counties. The sweeping relief

sought – including decertification of the entire election and disenfranchisement of

millions of voters – is entirely inappropriate in light of Plaintiffs’ complete failure

to demonstrate a reasonable probability of success on the merits against both

Counties.

                                  CONCLUSION

      “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice… Rule 8 … does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft v.


                                          8
      Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 9 of 10




Iqbal, 566 U.S. 662, 678-79 (2009). For all of these reasons, as well as on the basis

of the arguments contained in Secretary Boockvar and the other County Boards of

Elections’ Briefs in Opposition, Plaintiffs’ Renewed Motion for Temporary

Restraining Order or Preliminary Injunction should be denied without further

proceedings.


Dated: November 20, 2020

Respectfully submitted,


/s/ Molly E. Meacham                     / s/ Brian J. Taylor
Molly E. Meacham                         Attorney ID: 66601
Elizabeth A. Dupuis                      Assistant Solicitor
Babst, Calland, Clements & Zomnir,       County of Northampton
P.C.                                     669 Washington Street
603 Stanwix Street, Sixth Floor          Easton, PA 18042
Two Gateway Center                       610-829-6350
Pittsburgh, PA 15222                     btaylor@northamptoncounty.org
412-394-5614
mmeacham@babstcalland.com                /s/ Timothy P. Brennan
                                         Attorney ID: 91798
330 Innovation Blvd. Suite 302           Assistant Solicitor
State College, PA 16803                  County of Northampton
814-867-8055                             669 Washington Street
bdupuis@babstcalland.com                 Easton, PA 18042
                                         610-829-6350
Attorneys for Centre County Board        tbrennan@northamptoncounty.org
of Elections
                                         Attorneys for Northampton County
                                         Board of Elections




                                         9
      Case 4:20-cv-02078-MWB Document 196 Filed 11/20/20 Page 10 of 10




                        CERTIFICATE OF SERVICE

      I hereby certify that on this 20th day of November 2020, a copy of the

foregoing was served via the court’s electronic filing system upon all counsel of

record.

                                     /s/ Molly E. Meacham




                                       10
